significant index nos and department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division taxpayer predecessor sub plan a_trust a local a sub planb trust b local b union c product date date date date year year city a - city b this is in response to your request for rulings regarding certain contributions from the taxpayer to trust a and trust b made from date through date facts the taxpayer is engaged in the business of manufacturing distributing and selling product it owns and operates several manufacturing facilities including one in city a plant a it also operated a plant in city b plant b until date on date predecessor transferred certain of its business_assets including plant a and plant b to the taxpayer on that date the taxpayer assumed sponsorship of and responsibility for sub plan a and sub plan b and became responsible for contributions to such plans and to trust a and trust b in the service has in year the taxpayer's corporate predecessor predecessor’ entered into an agreement with local a providing for a supplemental unemployment benefit plan sub plan a for employees at plant a also in year predecessor established a_trust trust a to fund predecessor’s obligations under sub plan a recognized trust a as a voluntary employees_beneficiary_association under sec_501 of the internal_revenue_code code sub plan a has been amended from time to time through the collective bargaining process between predecessor and subsequently the taxpayer and local a which is now a local union of union c particular sub plan a was maintained pursuant to collectively bargained agreements from date through date sub plan a provides for the payment of supplemental unemployment benefits to the taxpayer's plant a employees who are covered by the collective bargaining agreement between the taxpayer and union c the benefits payable to an employee under sub plan a are dependent on several factors including the employee's length of employment seniority accrued credit units under sub plan a and the current market_value of the total assets of trust a generally benefits are payable to an employee who is on a layoff occurring as a result of a reduction in force or temperary layoff and who has received an unprotected state system unemployment benefit or was ineligible to receive a state system benefit for certain specified reasons benefits are also payable with respect to certain short weeks sub plan a includes provisions regarding the affect on plan benefits of the receipt of state system benefits or a plant closure in year predecessor entered into an agreement with local b providing for a supplemental unemployment benefit plan sub plan b for the benefit of certain plant b employees of predecessor also in year predecessor established a_trust ‘trust b to fund predecessor’s obligations under sub plan b recognized trust b as forming part of a plan providing for the payment of supplemental_unemployment_compensation_benefits described in sec_501 of the code sub plan b has been amended from time to time through the collective bargaining process between predecessor and subsequently the taxpayer and local b which is in particular sub plan b was maintained pursuant now also a local union of union c to collectively bargained agreements from date through date the service has sub plan b provides for the payment of supplemental unemployment benefits to the taxpayer's plant b employees who are covered by the collective bargaining agreement between the taxpayer and union c the benefits payable to an employee under sub plan a are dependent on several factors including the employee's length of employment seniority accrued credit units under sub plan b and the current market_value of the total assets of trust b generally benefits are payable to an employee who is on a layoff occurring as a result of a reduction in force or temporary layoff and who has received an unprotected state system unemployment benefit or was ineligible to receive a state system benefit for certain specified reasons benefits are also payable with respect to certain short weeks sub plan b includes provisions regarding the affect on plan benefits of the receipt of state system benefits or a plant closure the taxpayer ceased manufacturing operations at plan b in date and the employment of a majority of the local b members was terminated at that time the assets of trust b were applied to the payment of supplemental unemployment benefits to the taxpayer's former plan b employees pursuant to sub plan b and such assets have been exhausted in accordance with the foregoing you have requested rulings that the taxpayer's contributions to trust b made from date through date the taxpayer's contributions to trust a made from date through date are deductible under sec_419 of the code in the taxable_year in which paid the contributions made by the taxpayer to trust a from date through date for purposes of sub plan a are not income to trust a for federal_income_tax purposes are deductible under sec_419 of the code in the taxable_year when paid the contributions made by the taxpayer to trust b from date through date for purposes of sue plan b are not income to trust b for federal_income_tax purposes year and year occurred before date date occurred after date date occurred after date date occurred shortly after date law and analysis sec_419 of the code provides that contributions to a welfare_benefit_fund are deductible under that section in the taxable_year in which paid subject_to the limitations of sec_419 sec_419 provides that a welfare_benefit_fund is any func which is part of a plan of an employer through which an employer provides welfare benefits sec_419 provides that a welfare_benefit is any benefit other than a benefit to which sec_83 sec_404 or sec_404a applies sec_419 provides that a fund is any organization described in paragraphs and of sec_501 sec_512 of the code provides that for organizations described in sec_501 or sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by that chapter which are directly connected with the production of the gross_income excluding exempt_function_income sec_512 of the code generally defines exempt_function_income as the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents goods facilities or services in furtherance of the purposes constituting the basis for exemption of the organization to which such income is paid plus in the case of organizations described in sec_501 and sec_501 all income which is set_aside to provide for the payment of life sick accident or other_benefits subject_to the limitations of sec_512 sec_512 limits such set asides to the extent that such amounts do not result in an amount of assets in excess of the account limit determined under sec_419a for the applicable_taxable_year sec_1_419a-2t q a-2t of the regulations provides that neither contributions or reserves of a welfare_benefit_fund maintained pursuant to one or more collectively bargained agreements shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension - thereof agreed to after the date of the issuance of such final regulations or ii the date years after the issuance of such final regulations such final regulations have not been issued as of the date of this ruling to - sub plan a and sub plan b are each parts of plans of the taxpayer sub plan a and sub plan b each provide for benefits ie supplemental_unemployment_compensation_benefits which are benefits other than benefits to which sec_83 sec_404 or sec_404a apply trust a is an organization described in sec_501 trust b is an organization described in sec_501 accordingly trust a and trust b are welfare_benefit funds as described in sec_419 furthermore trust a and trust b were each maintained pursuant to collectively bargained agreements from date through date contributions or reserves of trust a or trust b from date through date will be treated as exceeding the otherwise respective applicable limits of sec_41 b 419a b or a e from date through date accordingly neither taxpayer thus because taxpayer contributions to trust a and trust b from date through date will not be treated as exceeding the limits of sec_419 such contributions are deductible under sec_419 in the taxable_year when paid in addition because such contributions will not be treated as exceeding the limits of sec_512 the contributions are included as exempt_function_income within the meaning of sec_512 therefore such contributions are not included in unrelated business taxable income’ within the meaning of sec_512 accordingly it is concluded that the taxpayer's contributions to trust a made from date through date are deductible under sec_419 of the code in the taxable_year in which paid the contributions made by the taxpayer to trust a from date through date for purposes of sub plan a are not income to trust a for federal_income_tax purposes the taxpayer's contributions to trust a made from date through date are deductible under sec_419 of the code in the taxable_year when paid the contributions made by the taxpayer to trust b from date through date for purposes of sub plan b are not income to trust b for federal_income_tax purposes this ruling assumes that at all relevant times trust a is exempt under sec_501 of the code and that trust b is exempt under sec_501 of the code this ruing also assumes that at all relevant times sub plan a and sub plan b were each maintained pursuant to one or more collectively bargained agreements this letter is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this letter please contact sincerely b allo - james e holland jr manager employee_plans technical
